DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "long" in claims 1, 3, 5, 7, 41 and 43 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does It is unclear as to the length of a “long fiber”.  A “long fiber” can be 1 cm, 1 inch, 5 inches, etc.  The specification does not define a “long fiber”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (WO2015/188017) in view of Zheng et al. (US Patent No. 5,869,173).
Regarding claim 1, Haag et al. teach an object comprising a body comprising a fiber-reinforced polymer composite (paragraphs [0006], [0066], Figs. 10A-B), a longitudinal axis, a first end and a second end along the longitudinal axis (Figs. 10A-B), a void space within the body (Fig. 3B), the composite comprising a polymer matrix (paragraph [0096]), a natural fiber reinforcement (paragraphs [0098], [0099]), and a long fiber reinforcement (paragraph [0098], [0100,] [0126]), wherein the long fiber reinforcement comprises long fibers extending from the first end to the second end (paragraphs [0098], [0100], [0126], Figs. 10A-B).
Haag et al. fail to teach wherein the polymer matrix comprises polyethylene, wherein the natural fiber reinforcement comprises kenaf fibers, the kenaf fibers have an aspect ratio of from about 5:1 to about 100:1 dispersed within the polymer matrix, and the kenaf fibers comprise between about 50% to about 60% of the composite.  However, Zheng et al. teach a composite material comprising a polymer matrix comprising polyethylene (col. 2, lines 10-20, col. 4, lines 20-30) and kenaf fibers (col. 4, lines 4-10), the kenaf fibers have a width of between 40 to 60 microns and lengths between about 0.6 and 2.5 cm which reads on Applicant’s claimed aspect ratio of about 5:1 to about 100:1 dispersed within the polymer matrix (col. 2, lines 10-20, col. 4, lines 4-15).
Zheng et al. do not disclose wherein the kenaf fibers comprise between about 50% to about 60% of the composite.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyethylene and kenaf fiber of Zheng et al. in the object of Haag et al. in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
While there is no disclosure that the object is a device as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Haag et al. fail to teach wherein the kenaf fibers are uniformly dispersed within the polymer matrix.  However, Zheng et al. teach a composite material comprising a polymer matrix comprising polyethylene (col. 2, lines 10-20, col. 4, lines 20-30) and kenaf fibers (col. 4, lines 4-10), the kenaf fibers have a width of between 40 to 60 microns and lengths between about 0.6 and 2.5 cm (col. 2, lines 10-20, col. 4, 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the kenaf fiber of Zheng et al. in the object of Haag et al. in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
Regarding claims 3 and 4, Haag et al. teach wherein the long fibers comprise synthetic fibers comprising glass fibers (paragraphs [0098], [0100], [0126]).
Regarding claim 5, Haag et al. teach wherein the long fibers are molded onto a predetermined location on the body (paragraphs [0066], [0098], [0100], [0126], Figs. 10A-B).
Regarding claim 7, Haag et al. teach wherein the long fibers comprise 20% of the composite which reads on Applicant’s claimed range of about 5% to about 20% (paragraphs [0098], [0100], [0107], [0126]).
Regarding claim 41, Haag et al. teach an object comprising a body comprising a fiber-reinforced polymer composite (paragraphs [0006], [0066], Figs. 10A-B), a longitudinal axis, a first end and a second end along the longitudinal axis (Figs. 10A-B), a void space within the body (Fig. 3B), the composite comprising a polymer matrix (paragraph [0096]), a natural fiber reinforcement (paragraphs [0098], [0099]), and a long fiber reinforcement (paragraph [0098], [0100,] [0126]), wherein the polymer matrix comprises polypropylene (paragraph [0096]); wherein the long fiber reinforcement comprises long fibers extending from the first end to the second end (paragraphs [0098], [0100], [0126], Figs. 10A-B).
Haag et al. fail to teach wherein the natural fiber reinforcement comprises kenaf fibers, the kenaf fibers have an aspect ratio of from about 5:1 to about 100:1 dispersed within the polymer matrix, and the kenaf fibers comprise between about 50% to about 60% of the composite.  However, Zheng et al. teach a composite material comprising a polymer matrix comprising polypropylene (col. 2, lines 10-20, col. 4, lines 20-35) and kenaf fibers (col. 4, lines 4-10), the kenaf fibers have a width of between 40 to 60 microns and lengths between about 0.6 and 2.5 cm which reads on Applicant’s claimed aspect ratio of about 5:1 to about 100:1 dispersed within the polymer matrix (col. 2, lines 10-20, col. 4, lines 4-15).
Zheng et al. do not disclose wherein the kenaf fibers comprise between about 50% to about 60% of the composite.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of kenaf fibers in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the kenaf fiber of Zheng et al. in the object of Haag et al. in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
While there is no disclosure that the object is a device as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention,  difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 43, Haag et al. teach an object comprising a body comprising a fiber-reinforced polymer composite (paragraphs [0006], [0066], Figs. 10A-B), a longitudinal axis, a first end and a second end along the longitudinal axis (Figs. 10A-B), a void space within the body (Fig. 3B), the composite comprising a polymer matrix (paragraph [0096]), a natural fiber reinforcement (paragraphs [0098], [0099]), and a long fiber reinforcement (paragraph [0098], [0100,] [0126]), wherein the long fiber reinforcement comprises long fibers extending from the first end to the second end (paragraphs [0098], [0100], [0126], Figs. 10A-B).
Haag et al. fail to teach wherein the polymer matrix comprises polyethylene, wherein the natural fiber reinforcement is selected from the group consisting of: wood fibers, hemp fibers, and kenaf fibers, the natural fiber reinforcement comprises an aspect ratio of from about 5:1 to about 100:1 dispersed within the polymer matrix, and the kenaf fibers comprise between about 50% to about 60% of the composite.  However, Zheng et al. teach a composite material comprising a polymer matrix comprising polyethylene (col. 2, lines 10-20, col. 4, lines 20-30) and kenaf fibers (col. 4, 
Zheng et al. do not disclose wherein the kenaf fibers comprise between about 50% to about 60% of the composite.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of kenaf fibers in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyethylene and kenaf fiber of Zheng et al. in the object of Haag et al. in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
While there is no disclosure that the object is a device as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention  difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 13, 15-17, 19, 20, 42, 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (WO2015/188017) in view of Zheng et al. (US Patent No. 5,869,173), in further view of Fu et al. (WO2013/048754) and Kalkanoglu et al. (US Patent Application No. 2010/0037548).
Regarding claim 13, Haag et al. fail to teach wherein the polyethylene is high-density polyethylene.  However, Zheng et al. teach a composite material comprising a polymer matrix comprising high density polyethylene (col. 2, lines 10-20, col. 4, lines 20-30) and kenaf fibers (col. 4, lines 4-10).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyethylene of Zheng et al. in the object of Haag et al. in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
Haag et al. fail to teach wherein the composite further comprises about 2% inorganic pigment, about 0.1% synergistic hindered amine light stabilizer (HALS), about 0.05% phenolic antioxidant, about 0.05% phosphite heat stabilizer, about 1% zinc borate fungicide, and about 2% maleic anhydride grafted polyethylene coupling agent.  However, Fu et al. teach a composition comprising less than 10 wt% inorganic pigment (paragraphs [0004], [0054]), from 0 to 10% hindered amine light stabilizer (HALS) (paragraphs [0004], [0050], [0051]), 0 to 10% phenolic antioxidant (paragraphs [0004], 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object of Haag et al. in order to provide additional properties to the composition (Fu et al., paragraph [0050]).
Haag et al. fail to teach wherein the object comprises about 3% magnesium hydroxide fire retardant.  However, Kalkanoglu et al. teach a composition comprising inorganic pigment (page 5, paragraph [0071]), phenolic antioxidant (page 5, paragraph [0068]), phosphite heat stabilizer (page 5, paragraph [0068]) and magnesium hydroxide fire retardant (page 5, paragraph [0067]).
Kalkanoglu et al. do not disclose wherein the composition comprises about 3% magnesium hydroxide fire retardant.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of magnesium hydroxide in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063])
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnesium hydroxide of Kalkanoglu et al., in the object of Haag et al. in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063]).
Regarding claim 15, Haag et al. fail to teach wherein the composite further comprises about 1% carbon black.  However, Kalkanoglu et al. teach a composition comprising carbon black (page 6, paragraph [0075]), antioxidant (page 5, paragraph [0068]) and heat stabilizer (page 5, paragraph [0068]).
Kalkanoglu et al. do not disclose wherein the composition comprises about 1% carbon black.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of carbon black in order to add color (Kalkanoglu et al., page 6, paragraph [0075]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the carbon black of Kalkanoglu et al., in the object of Haag et al. in order to add color (Kalkanoglu et al., page 6, paragraph [0075]).
Haag et al. fail to teach wherein the composite comprises about 0.1% antioxidant or heat stabilizer, about 1% zinc borate fungicide, and about 2% maleic anhydride grafted polyethylene coupling agent.  However, Fu et al. teach a composition comprising 0 to 10% antioxidant (paragraphs [0004], [0050], [0052]), 0 to 10% heat stabilizer (paragraphs [0004], [0050], [0071]), less than 10 wt% zinc borate (paragraph [0054]) and 0 to 10% maleic anhydride grafted polyethylene coupling agent (paragraphs [0004], [0050], [0072], [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object 
Regarding claim 16, Haag et al. fail to teach wherein the composite further comprises about 4% inorganic pigment, about 0.1% hindered amine light stabilizer (HAL) ultraviolet stabilizer, about 0.1% antioxidant, about 2% zinc borate fungicide, and about 2% maleic anhydride grafted polyethylene coupling agent.  However, Fu et al. teach a composition comprising less than 10 wt% inorganic pigment (paragraphs [0004], [0054]), from 0 to 10% hindered amine light stabilizer (HALS) (paragraphs [0004], [0050], [0051]), 0 to 10% antioxidant (paragraphs [0004], [0050], [0052]), less than 10 wt% zinc borate (paragraph [0054]) and 0 to 10% maleic anhydride grafted polyethylene coupling agent (paragraphs [0004], [0050], [0072], [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object of Haag et al. in order to provide additional properties to the composition (Fu et al., paragraph [0050]).
Haag et al. fail to teach wherein the composite comprises about 8% magnesium hydroxide fire retardant.  However, Kalkanoglu et al. teach a composition comprising inorganic pigment (page 5, paragraph [0071]), antioxidant (page 5, paragraph [0068]) and magnesium hydroxide fire retardant (page 5, paragraph [0067]).
Kalkanoglu et al. do not disclose wherein the composition comprises about 8% magnesium hydroxide fire retardant.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnesium hydroxide of Kalkanoglu et al., in the object of Haag et al. in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063]).
Regarding claim 17, Haag et al. fail to teach wherein the composite further comprises about 1% carbon black pigment and 5% magnesium hydroxide fire retardant.  However, Kalkanoglu et al. teach a composition comprising carbon black (page 6, paragraph [0075]), antioxidant (page 5, paragraph [0068]) and magnesium hydroxide fire retardant (page 5, paragraph [0067]).
Kalkanoglu et al. do not disclose wherein the composition comprises about 1% carbon black pigment and about 5% magnesium hydroxide fire retardant.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of carbon black and magnesium hydroxide in order to add color and inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063], page 6, paragraph [0075]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the carbon black and magnesium hydroxide of Kalkanoglu et al., in the object of Haag et al. in order to add color and 
Haag et al. fail to teach wherein the composite comprises about 0.1% antioxidant, about 2% zinc borate fungicide and about 2% maleic anhydride grafted polyethylene coupling agent.  However, Fu et al. teach a composition comprising 0 to 10% antioxidant (paragraphs [0004], [0050], [0052]), less than 10 wt% zinc borate (paragraph [0054]) and 0 to 10% maleic anhydride grafted polyethylene coupling agent (paragraphs [0004], [0050], [0072], [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object of Haag et al. in order to provide additional properties to the composition (Fu et al., paragraph [0050]).
Regarding claim 19, Haag et al. teach an object comprising a body comprising a structural shell having at least one void therein (paragraphs [0006], [0066], Figs. 3B, 10A-B).
Haag et al. fail to teach the structural shell comprising high-density polyethylene and about 60% kenaf fiber.  However, Zheng et al. teach a composite material comprising a polymer matrix comprising high-density polyethylene (col. 2, lines 10-20, col. 4, lines 20-30) and kenaf fibers (col. 4, lines 4-10).
Zheng et al. do not disclose about 60% kenaf fiber.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyethylene and kenaf fiber of Zheng et al. in the object of Haag et al. in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
Haag et al. fail to teach wherein the structural shell comprises about 2% inorganic pigment, about 0.1% synergistic hindered amine light stabilizer, about 0.05% phenolic antioxidant, about 0.05% phosphite heat stabilizer, about 1% zinc borate fungicide, and about 2% maleic anhydride grafted polyethylene coupling agent.  However, Fu et al. teach a composition comprising less than 10 wt% inorganic pigment (paragraphs [0004], [0054]), from 0 to 10% hindered amine light stabilizer (HALS) (paragraphs [0004], [0050], [0051]), 0 to 10% phenolic antioxidant (paragraphs [0004], [0050], [0052]), 0 to 10% phosphite heat stabilizer (paragraphs [0004], [0050], [0071]), less than 10 wt% zinc borate (paragraph [0054]) and 0 to 10% maleic anhydride grafted polyethylene coupling agent (paragraphs [0004], [0050], [0072], [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object of Haag et al. in order to provide additional properties to the composition (Fu et al., paragraph [0050]).
Haag et al. fail to teach wherein the object comprises about 3% magnesium hydroxide fire retardant.  However, Kalkanoglu et al. teach a composition comprising inorganic pigment (page 5, paragraph [0071]), phenolic antioxidant (page 5, paragraph 
Kalkanoglu et al. do not disclose wherein the composition comprises about 3% magnesium hydroxide fire retardant.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of magnesium hydroxide in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063])
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnesium hydroxide of Kalkanoglu et al., in the object of Haag et al. in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063]).
While there is no disclosure that the object is a decking board as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to 
Regarding claim 20, Haag et al. teach an object comprising a structural shell having at least one void formed by a concave portion thereof (paragraphs [0006], [0066], Figs. 3B, 10A-B), the structural shell comprising polypropylene (paragraph [0096]). 
Haag et al. fail to teach wherein the structural shell comprises about 60% kenaf fibers.  However, Zheng et al. teach a composite material comprising a polymer matrix comprising polypropylene (col. 2, lines 10-20, col. 4, lines 20-35) and kenaf fibers (col. 4, lines 4-10).
Zheng et al. do not disclose about 60% kenaf fibers.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of kenaf fibers in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the kenaf fiber of Zheng et al. in the object of Haag et al. in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
Haag et al. fail to teach wherein the structural shell comprises about 3% inorganic pigment, about 0.1% hindered amine light stabilizer (HALS) ultraviolent (UV) stabilizer, about 0.1% antioxidant, about 1% zinc borate fungicide, and about 2% maleic 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object of Haag et al. in order to provide additional properties to the composition (Fu et al., paragraph [0050]).
Haag et al. fail to teach wherein the object comprises about 5% magnesium hydroxide fire retardant.  However, Kalkanoglu et al. teach a composition comprising inorganic pigment (page 5, paragraph [0071]), antioxidant (page 5, paragraph [0068]), and magnesium hydroxide fire retardant (page 5, paragraph [0067]).
Kalkanoglu et al. do not disclose wherein the composition comprises about 5% magnesium hydroxide fire retardant.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of magnesium hydroxide in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063])
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnesium hydroxide of 
While there is no disclosure that the object is a siding board as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 42, Haag et al. fail to teach wherein the composite further comprises about 3% inorganic pigment, about 0.1% hindered amine light stabilizer (HALS) ultraviolet (UV) stabilizer, about 0.1% antioxidant, about 1% zinc borate fungicide, and about 2% maleic anhydride grafted polypropylene coupling agent.  However, Fu et al. teach a composition comprising less than 10 wt% inorganic pigment (paragraphs [0004], [0054]), from 0 to 10% hindered amine light stabilizer (HALS) (paragraphs [0004], [0050], [0051]), 0 to 10% antioxidant (paragraphs [0004], [0050], [0052]), less than 10 wt% zinc borate (paragraph [0054]) and 0 to 10% maleic anhydride grafted polyethylene coupling agent (paragraphs [0004], [0050], [0072], [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object of Haag et al. in order to provide additional properties to the composition (Fu et al., paragraph [0050]).
Haag et al. fail to teach wherein the object comprises about 5% magnesium hydroxide fire retardant.  However, Kalkanoglu et al. teach a composition comprising inorganic pigment (page 5, paragraph [0071]), antioxidant (page 5, paragraph [0068]), and magnesium hydroxide fire retardant (page 5, paragraph [0067]).
Kalkanoglu et al. do not disclose wherein the composition comprises about 5% magnesium hydroxide fire retardant.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of magnesium hydroxide in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063])
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnesium hydroxide of Kalkanoglu et al., in the object of Haag et al. in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063]).
Regarding claim 44, Haag et al. fail to teach wherein the polyethylene is high-density polyethylene.  However, Zheng et al. teach a composite material comprising a polymer matrix comprising high density polyethylene (col. 2, lines 10-20, col. 4, lines 20-30) and kenaf fibers (col. 4, lines 4-10).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyethylene of Zheng et al. in the object of Haag et al. in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
Haag et al. fail to teach wherein the composite further comprises about 2% inorganic pigment, about 0.1% synergistic hindered amine light stabilizer (HALS), about 0.05% phenolic antioxidant, about 0.05% phosphite heat stabilizer, about 1% zinc borate fungicide, and about 2% maleic anhydride grafted polyethylene coupling agent.  However, Fu et al. teach a composition comprising less than 10 wt% inorganic pigment (paragraphs [0004], [0054]), from 0 to 10% hindered amine light stabilizer (HALS) (paragraphs [0004], [0050], [0051]), 0 to 10% phenolic antioxidant (paragraphs [0004], [0050], [0052]), 0 to 10% phosphite heat stabilizer (paragraphs [0004], [0050], [0071]), less than 10 wt% zinc borate (paragraph [0054]) and 0 to 10% maleic anhydride grafted polyethylene coupling agent (paragraphs [0004], [0050], [0072], [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object of Haag et al. in order to provide additional properties to the composition (Fu et al., paragraph [0050]).
Haag et al. fail to teach wherein the object comprises about 3% magnesium hydroxide fire retardant.  However, Kalkanoglu et al. teach a composition comprising inorganic pigment (page 5, paragraph [0071]), phenolic antioxidant (page 5, paragraph [0068]), phosphite heat stabilizer (page 5, paragraph [0068]) and magnesium hydroxide fire retardant (page 5, paragraph [0067]).
Kalkanoglu et al. do not disclose wherein the composition comprises about 3% magnesium hydroxide fire retardant.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of magnesium hydroxide in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063])
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnesium hydroxide of Kalkanoglu et al., in the object of Haag et al. in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063]).
Regarding claim 45, Haag et al. fail to teach wherein the composite further comprises about 1% carbon black.  However, Kalkanoglu et al. teach a composition comprising carbon black (page 6, paragraph [0075]), antioxidant (page 5, paragraph [0068]) and heat stabilizer (page 5, paragraph [0068]).
Kalkanoglu et al. do not disclose wherein the composition comprises about 1% carbon black.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of carbon black in order to add color (Kalkanoglu et al., page 6, paragraph [0075]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the carbon black of Kalkanoglu et al., 
Haag et al. fail to teach wherein the composite comprises about 0.1% antioxidant or heat stabilizer, about 1% zinc borate fungicide, and about 2% maleic anhydride grafted polyethylene coupling agent.  However, Fu et al. teach a composition comprising 0 to 10% antioxidant (paragraphs [0004], [0050], [0052]), 0 to 10% heat stabilizer (paragraphs [0004], [0050], [0071]), less than 10 wt% zinc borate (paragraph [0054]) and 0 to 10% maleic anhydride grafted polyethylene coupling agent (paragraphs [0004], [0050], [0072], [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object of Haag et al. in order to provide additional properties to the composition (Fu et al., paragraph [0050]).
Regarding claim 46, Haag et al. fail to teach wherein the composite further comprises about 4% inorganic pigment, about 0.1% hindered amine light stabilizer (HAL) ultraviolet stabilizer, about 0.1% antioxidant, about 2% zinc borate fungicide, and about 2% maleic anhydride grafted polyethylene coupling agent.  However, Fu et al. teach a composition comprising less than 10 wt% inorganic pigment (paragraphs [0004], [0054]), from 0 to 10% hindered amine light stabilizer (HALS) (paragraphs [0004], [0050], [0051]), 0 to 10% antioxidant (paragraphs [0004], [0050], [0052]), less than 10 wt% zinc borate (paragraph [0054]) and 0 to 10% maleic anhydride grafted polyethylene coupling agent (paragraphs [0004], [0050], [0072], [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object of Haag et al. in order to provide additional properties to the composition (Fu et al., paragraph [0050]).
Haag et al. fail to teach wherein the composite comprises about 8% magnesium hydroxide fire retardant.  However, Kalkanoglu et al. teach a composition comprising inorganic pigment (page 5, paragraph [0071]), antioxidant (page 5, paragraph [0068]) and magnesium hydroxide fire retardant (page 5, paragraph [0067]).
Kalkanoglu et al. do not disclose wherein the composition comprises about 8% magnesium hydroxide fire retardant.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of magnesium hydroxide in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnesium hydroxide of Kalkanoglu et al., in the object of Haag et al. in order to inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063]).
Regarding claim 47, Haag et al. fail to teach wherein the composite further comprises about 1% carbon black pigment and 5% magnesium hydroxide fire retardant.  However, Kalkanoglu et al. teach a composition comprising carbon black (page 6, 
Kalkanoglu et al. do not disclose wherein the composition comprises about 1% carbon black pigment and about 5% magnesium hydroxide fire retardant.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of carbon black and magnesium hydroxide in order to add color and inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063], page 6, paragraph [0075]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the carbon black and magnesium hydroxide of Kalkanoglu et al., in the object of Haag et al. in order to add color and inhibit or resist the spread of fire (Kalkanoglu et al., page 4, paragraphs [0062], [0063], page 6, paragraph [0075]).
Haag et al. fail to teach wherein the composite comprises about 0.1% antioxidant, about 2% zinc borate fungicide and about 2% maleic anhydride grafted polyethylene coupling agent.  However, Fu et al. teach a composition comprising 0 to 10% antioxidant (paragraphs [0004], [0050], [0052]), less than 10 wt% zinc borate (paragraph [0054]) and 0 to 10% maleic anhydride grafted polyethylene coupling agent (paragraphs [0004], [0050], [0072], [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (WO2015/188017) in view of Zheng et al. (US Patent No. 5,869,173), in further view of Fu et al. (WO2013/048754), Kalkanoglu et al. (US Patent Application No. 2010/0037548) and Hojabr et al. (US Patent Application No. 2010/0021753).
Regarding claim 21, Haag et al. teach an object comprising a structural shell having at two substantially parallel voids extending parallel to a central axis of the structural shell (paragraphs [0006], [0066], Figs. 3B, 10A-B).
Haag et al. fail to teach the structural shell comprising polyethylene and about 60% kenaf fiber.  However, Zheng et al. teach a composite material comprising a polymer matrix comprising polyethylene (col. 2, lines 10-20, col. 4, lines 20-30) and kenaf fibers (col. 4, lines 4-10).
Zheng et al. do not disclose about 60% kenaf fiber.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of kenaf fibers in order to provide superior strength (Zheng et al., col. 1, lines 50-55, col. 4, lines 4-10).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polyethylene and kenaf fiber of 
Haag et al. fail to teach wherein the composite further comprises about 1% carbon black.  However, Kalkanoglu et al. teach a composition comprising carbon black (page 6, paragraph [0075]), antioxidant (page 5, paragraph [0068]) and heat stabilizer (page 5, paragraph [0068]).
Kalkanoglu et al. do not disclose wherein the composition comprises about 1% carbon black.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of carbon black in order to add color (Kalkanoglu et al., page 6, paragraph [0075]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the carbon black of Kalkanoglu et al., in the object of Haag et al. in order to add color (Kalkanoglu et al., page 6, paragraph [0075]).
Haag et al. fail to teach wherein the structural shell comprises about 0.1% antioxidant or heat stabilizer, about 1% zinc borate fungicide, and about 2% maleic anhydride grafted polyethylene coupling agent.  However, Fu et al. teach a composition comprising 0 to 10% antioxidant (paragraphs [0004], [0050], [0052]), 0 to 10% heat stabilizer (paragraphs [0004], [0050], [0071]), less than 10 wt% zinc borate (paragraph [0054]) and 0 to 10% maleic anhydride grafted polyethylene coupling agent (paragraphs [0004], [0050], [0072], [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the additives of Fu et al. in the object of Haag et al. in order to provide additional properties to the composition (Fu et al., paragraph [0050]).
Haag et al. fail to teach wherein the object comprises about 50% rice hulls, about 48% recycled post-consumer high density polyethylene (HDPE) and about 2% maleic anhydride grafted HDPE.  However, Hojabr et al. teach an article rice hulls (page 1, paragraph [0008], page 4, paragraph [0051]), recycled high density polyethylene (page 3, paragraphs [0043], [0044]) and maleic anhydride grafted HDPE (page 4, paragraph [0056]).
Hojabr et al. do not disclose wherein the article comprises about 50% rice hulls, about 48% recycled post-consumer high density polyethylene (HDPE) and about 2% maleic anhydride grafted HDPE.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of rice hulls, recycled high density polyethylene and maleic anhydride grafted HDPE of Hojabr et al. in order to provide reduced surface gloss and provide an appearance more like a natural wood product (Hojabr et al., page 4, paragraphs [0047], [0049]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the rice hulls, recycled high density polyethylene and maleic anhydride grafted HDPE of Hojabr et al. in the object of Haag 
While there is no disclosure that the object is a railroad tie as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/20/2021